Exhibit 99.2 Financial Supplement Financial Information as of June 30, 2008 (UNAUDITED) The following supplement of information is provided to assist in your understanding of Platinum Underwriters Holdings, Ltd. This report is for informational purposes only.It should be read in conjunction with documents filed with the SEC by Platinum Underwriters Holdings, Ltd., including the Company's Annual Report on Form 10-K and Quarterly Reports on Form 10-Q. Our Investors Relations Department can be reached at (441) 298-0760. Platinum Underwriters Holdings, Ltd. Overview June 30, 2008 Address: Platinum Underwriters Holdings, Ltd. The Belvedere Building 69 Pitts Bay Road Pembroke HM 08 Bermuda Investor Information: Lily Outerbridge Vice President, Director of Investor Relations Tel:(441) 298-0760 Fax:(441) 296-0528 Email: louterbridge@platinumre.com Website: www.platinumre.com Publicly Traded Equity Securities: Common Shares (NYSE:PTP) Preferred Shares (NYSE:PTP.A) Note on Non-GAAP Financial Measures: In presenting the Company's results, management has included certain schedules containing financial measures that are not calculated under standards or rules that comprise accounting principles generally accepted in the United States (GAAP). Such measures, including segment underwriting income or loss, related underwriting ratios and fully converted book value per common share, are referred to as non-GAAP. These non-GAAP measures may be defined or calculated differently by other companies.Management believes these measures, which are used to monitor the results of operations, assist in understanding the Company.These measures should not be viewed as a substitute for those determined in accordance with GAAP.Reconciliations of such measures to the most comparable GAAP figures such as income or loss before income tax expense or benefit and total shareholders’ equity are included within this financial supplement in accordance with Regulation G. Safe Harbor Statement Regarding Forwarding-Looking Statements: Management believes certain statements in this financial supplement may constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements include all statements that do not relate solely to historical or current facts, and can be identified by the use of words such as "may," "should," "estimate," "expect," "anticipate," "intend," "believe," "predict," "potential," or words of similar import.Forward-looking statements are necessarily based on estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and risks, many of which are subject to change.These uncertainties and risks include, but are not limited to, conducting operations in a competitive environment; our ability to maintain our A.M. Best Company, Inc. rating; significant weather-related or other natural or man-made disasters over which the Company has no control; the effectiveness of our loss limitation methods and pricing models; the adequacy of the Company's liability for unpaid losses and loss adjustment expenses; the availability of retrocessional reinsurance on acceptable terms; our ability to maintain our business relationships with reinsurance brokers; general political and economic conditions, including the effects of civil unrest, acts of terrorism, war or a prolonged U.S. or global economic downturn or recession; the cyclicality of the property and casualty reinsurance business; market volatility and interest rate and currency exchange rate fluctuation; tax, regulatory or legal restrictions or limitations applicable to the Company or the property and casualty reinsurance business generally; and changes in the Company's plans, strategies, objectives, expectations or intentions, which may happen at any time at the Company's discretion.As a consequence, current plans, anticipated actions and future financial condition and results may differ from those expressed in any forward-looking statements made by or on behalf of the Company.Additionally, forward-looking statements speak only as of the date they are made, and we undertake no obligationto release publicly the results of any future revisions or updates we may make to forward-looking statements to reflect new information or circumstances after the date hereof or to reflect the occurrence of future events. Platinum Underwriters Holdings, Ltd. Table of Contents June 30, 2008 Section: Page: Balance Sheet: a. Condensed Consolidated Balance Sheets 3 Statements of Operations: a. Consolidated Statements of Operations and Comprehensive Income - Summary 4 b. Consolidated Statements of Operations and Comprehensive Income - by Quarter 5 Earnings and Book Value Per Common Share Analysis: a. Computation of Basic and Diluted Earnings Per Common Share - Summary 6 b. Computation of Basic and Diluted Earnings Per Common Share - by Quarter 7 c. Fully Converted Book Value Per Common Share 8 Cash Flow Statement: a. Condensed Statements of Cash Flows - Summary 9 b. Condensed Statements of Cash Flows - by Quarter 10 Segment Data: a. Segment Reporting - Three Month Summary 11 b.Segment Reporting - Six Month Summary 12 c. Property and Marine Segment - by Quarter 13 d. Casualty Segment - by Quarter 14 e. Finite Risk Segment - by Quarter 15 Net Premiums Written Data: a. Net Premiums Written - Supplemental Information 16 b. Premiums by Line of Business - Three Month Summary 17 c. Premiums by Line of Business - Six Month Summary 18 Other Company Data: a. Key Ratios, Share Data, Ratings 19 Investments: a. Investment Portfolio 20 b. Net Realized Gains (Losses) on Investments - by Country 21 Loss Reserves: a. Analysis of Losses and LAE 22 b. Summary of Favorable (Unfavorable) Development of Losses and Related Premiums & Commissions 23 Exposures: a. Estimated Exposures to Peak Zone Property Catastrophe Losses 24 - 2 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Balance Sheets June 30, 2008 (amounts in thousands, except per share amounts) June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 June 30, 2007 Assets Investments $ 3,425,356 3,215,266 3,371,348 3,602,120 $ 3,485,673 Cash, cash equivalents and short-term investments 953,059 1,169,762 1,090,155 805,132 927,324 Reinsurance premiums receivable 262,128 304,240 244,360 299,295 336,865 Accrued investment income 34,429 29,097 34,696 33,917 35,714 Reinsurance balances (prepaid and recoverable) 27,650 30,520 37,348 43,340 43,877 Deferred acquisition costs 62,237 68,084 70,508 82,602 83,078 Funds held by ceding companies 157,603 165,023 165,604 165,495 227,507 Other assets 66,342 61,664 64,731 168,279 58,544 Total assets $ 4,988,804 5,043,656 5,078,750 5,200,180 $ 5,198,582 Liabilities Unpaid losses and loss adjustment expenses $ 2,352,116 2,410,227 2,361,038 2,363,274 $ 2,393,672 Unearned premiums 263,672 293,148 298,498 358,915 354,918 Debt obligations 250,000 250,000 250,000 292,840 292,840 Commissions payable 110,346 111,908 100,204 105,725 118,805 Other liabilities 44,078 49,265 70,633 75,740 47,321 Total liabilities 3,020,212 3,114,548 3,080,373 3,196,494 3,207,556 Total shareholders' equity 1,968,592 1,929,108 1,998,377 2,003,686 1,991,026 Total liabilities and shareholders' equity $ 4,988,804 5,043,656 5,078,750 5,200,180 $ 5,198,582 Book value per common share(a) $ 36.99 36.01 34.04 32.09 $ 30.35 a) Book value per common share is determined by dividing shareholders' equity, excluding capital attributable to preferred shares, by actual common shares outstanding including unvested restricted common shares.Unvested restricted common shares were as follows: June 30, 2008 -50,732; March 31, 2008 - 50,732; December 31, 2007 - 55,910; September 30, 2007 - 62,053; June 30, 2007 - 81,759 - 3 - Platinum Underwriters Holdings, Ltd. Consolidated Statements of Operations and Comprehensive Income -
